Title: Conversation with George Beckwith, 12[–30] July 1791
From: Beckwith, George,Hamilton, Alexander
To: 



PhiladelphiaJuly 12th. [–30] 1791

Lieutenant Colonel Beckwith.   The gazette of the United States, published this morning gives us a detailed account of certain recent proceedings in the Western territory and at Detroit, communicated at Pittsburgh, by a person of the name of Ray, who had been made prisoner by the Savages, and having, as it is stated been purchased by an officer in The King’s Service, obtained his freedom, was conveyed to Niagara, and from thence, returned to Fort Pitt; the whole account is so improbable, so incompatible with our system, and so diametrically opposite to my communications from Lord Dorchester, that I feel it incumbent on me to declare, I consider the information to be little better than a fable.
Mr. _____    I have not seen the Newspaper account, but I am acquainted with the communications to which you refer; from those, Ray appears to be a very illiterate man, and his intelligence is very improbable in many respects; he is however extremely particular; he says he saw a Colonel or Mr. McGee in the Indian Country, a Mr. Elliot and some others whose names he mentions, and he goes into details respecting these gentlemen and their objects at the Indian Towns; no decisive opinions can be formed from his communications but of course they attract attention.
Lt. Colonel Beckwith   Insofar as Ray’s declarations may have a tendency to excite any suspicions of an unfriendly nature on the part of the King’s government, they are totally devoid of truth, and as such, I trust will not be credited.
There are accounts from different parts of the Indian Country within these few days; they mention, that your treaty with the Five Nations is concluded, that you have made a peace with them and that they are determined to maintain a strict neutrality.
Mr. _____   Yes, it is so stated; Colonel Pickering however is not yet arrived in Town; he is expected daily with the particulars of the Treaty, which are not yet fully known.

Lt. Colonel Beckwith   Colonel Procter was sent to these Tribes, about the end of last March; it was reported at that time, that this gentleman’s message was to induce them to join your forces, against the hostile Indians; I never took particular notice of this, as it did not seem well authenticated.
Mr. _____   Colonel Proctor was sent about the time you mention, but not with that object. You may recollect some of our frontier people, committed a murder on certain Indians of the Five Nations, and this gentleman was sent to those Tribes by The President, to dissuade them from joining the hostile Indians, in consequence of that atrocious proceeding, individuals might have wished them to have taken a part in The War, but Colonel Proctor was not charged with any such message by our government.
I have read the speech of one of the Indian Chiefs, at the late treaty with the Five Nations respecting the political conduct of your government in relation to them; this speech is replete with sound sense, and carries with it the most convincing proofs of your influence being extended to promote pacific purposes.
Lt. Colonel Beckwith   It is precisely in the spirit of the declarations I have uniformly made you, and the same views are extended to all the other Tribes in the Western Territory.
I have read General Scott’s report of his expedition against The Wabash Tribes, and his message to them, subsequent to the destruction of their Towns; from the general aspect of things at present, I am inclined to hope a peace may take place during the Autumn.
Mr. _____   We are disposed to pacific measures with those Indians, and if they shew any symptoms of such being their wish, we shall be ready to meet them on fair terms of accomodation.
